Title: From Thomas Jefferson to Caspar Wistar, 22 March 1802
From: Jefferson, Thomas
To: Wistar, Caspar


            Dear Sir
              Washington Mar. 22. 1802.
            What I am now to write about will be in perfect confidence between ourselves. the legislature is likely to establish a marine hospital at New Orleans, where we lose about 400. boatmen & seamen annually by sickness. I think it probable that we shall have a run on us, of recommendations of young men, just from their lectures, unsettled, and without experience, to obtain the superintendance of a hospital where we have more suffering citizens than in any other place, & suffering from peculiarities of climate. I consider the nomination to such a place as a sacred charge, and having little confidence in unexperienced physicians, I would greatly prefer those who have established a reputation by practice. I have however as yet but a single application from a Physician of any age & experience; that is a Doctr. Barnwell of Philadelphia who wishes to go to New Orleans. the object of this letter is to ask your information of his character medical & moral, and that you will be so good as to write it to me candidly, unreservedly, and fully, assured that it shall be confined to myself alone, to aid my judgment in selecting a superintendant. I have seen a work of Doctr. Barnwell’s, which tho’ liable to some criticisms as a work of literature, shews that he is not without information & discernment. but you can estimate him from experience, the best of all tests. health & affectionate salutations.
            Th: Jefferson
          